Citation Nr: 0715884	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-16 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for 
sinusitis.

2.  Entitlement to a rating higher than 10 percent for 
rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
July 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision the RO increased the rating for the 
veteran's service-connected sinusitis to 30 percent, 
effective January 12, 2001.  The RO also assigned a separate 
10 percent rating for his chronic allergic rhinitis, also 
effective January 12, 2001.  In AB v. Brown, 6 Vet. App. 35, 
39 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) held that it is generally presumed that a claimant is 
seeking the highest possible rating for a disability, unless 
he expressly indicates otherwise.  So although the veteran 
received higher ratings in that decision, they were not the 
highest possible ratings, meaning there still remained for 
consideration whether he was entitled to even higher ratings.  
Since, however, he had not received a statement of the case 
(SOC) concerning these claims in response to his notice of 
disagreement (NOD), the Board remanded these claims to the RO 
in March 2005 via the Appeals Management Center (AMC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Also in that 
March 2005 decision, the Board increased the rating for the 
veteran's migraine headaches from 10 to 30 percent.  And he 
had earlier indicated in his January 2001 NOD that this was 
the minimum rating he was requesting.  AB v. Brown, 6 
Vet. App. at 38-39.  He did not appeal the Board's decision 
increasing the rating for his migraine headaches to this 
higher level, so the Board's decision concerning that claim 
has become final and binding based on the evidence then of 
record.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2006); 38 
C.F.R. § 20.1100 (2006).  That leaves only the claims 
concerning the ratings for his sinusitis and rhinitis since, 
in response to the April 2005 SOC concerning these claims, he 
requested a 60-day extension in June 2005 to file a 
substantive appeal (VA Form 9 or equivalent statement) 
and later did in September 2005.  See 38 C.F.R. § 20.200 
(2006).

Concerning that April 2005 SOC, the RO mistakenly listed the 
issues as whether the veteran had submitted a timely NOD to 
initiate an appeal of his claims for higher ratings for his 
sinusitis and rhinitis, rather than - as the Board had 
directed when remanding these claims - addressing whether he 
was entitled to higher ratings for these conditions under the 
applicable standards.  And as an unfortunate consequence, the 
RO has not yet issued an SOC pertaining to the specific 
issues at hand, regrettably, in turn, requiring another 
remand of these claims to the RO via the AMC.


REMAND

As already alluded to, the April 2005 SOC did not address the 
specific issues at hand, i.e., whether the veteran is 
entitled to higher ratings for his sinusitis and rhinitis.  
Instead, the SOC made a determination that he had not 
submitted a timely NOD to initiate an appeal of these claims, 
contrary to the Board's earlier finding (when previously 
remanding this case in March 2005) that he indeed had.  
Hence, there is no timeliness issue.  And since the RO did 
not comply with the Board's remand directives, see Stegall v. 
West, 11 Vet. App. 268 (1998), the Board must again remand 
this case to have the RO or AMC issue a SOC (actually a 
supplemental SOC (SSOC)) discussing the merits of whether the 
veteran is entitled to higher ratings for his sinusitis and 
rhinitis and listing the applicable laws and regulations used 
to make this determination.  It would be prejudicial for the 
Board to go ahead and decide these claims without him first 
receiving this information and being given an opportunity to 
submit supporting evidence and/or argument in response.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran also has not received the required notice of the 
Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  The VCAA redefined VA's 
duties to notify and assist him in the development of 
his claims and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2006).  
The implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate his claims; what subset of the necessary 
information or evidence, if any, he is expected to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain for him; and a general notification 
that he may submit any other evidence he has in his 
possession that may be relevant to his claims.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a service connection 
claim - including the downstream degree of disability and 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
No. 2006-7303 (Fed. Cir. Apr. 5, 2007).  See, too, Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).

In a July 2003 VCAA letter, the RO provided the veteran 
notice of what type of information and evidence was needed to 
substantiate his claim for a higher disability rating for his 
migraine headaches (which, as mentioned, since has been 
granted by the Board in its March 2005 decision - increasing 
his rating from 10 to 30 percent).  But he was not provided 
notice directed specifically at his claims for higher ratings 
for his sinusitis and rhinitis.  See Sanders, supra.  He also 
has not been apprised of the effective date element of these 
claims, in the event higher ratings are granted.  So this 
case also must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
him about a disability rating and an effective date for the 
award of benefits, and also includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.



One last point worth mentioning, because of the lengthy 
duration of this appeal, additional development also seems 
likely to ensure compliance with the duty to assist under the 
VCAA.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  
Of particular note, the Board sees that the veteran's last VA 
examination was in March 2001, so over 6 years ago.  And he 
alleges that his sinusitis and rhinitis have gotten 
progressively worse during the several years since.  So he 
needs to be re-examined to assess the current severity of 
these conditions.  See 38 U.S.C.A. § 5103A(d)(1) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court 
determined the Board should have ordered contemporaneous 
examination of veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an 
appeal for an increased rating); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Send the veteran VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation of 
the information or evidence needed to 
establish his entitlement to higher 
disability ratings and downstream 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 
(Fed. Cir. Apr. 5, 2007).  See, too, 
Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007).

2.  Schedule the veteran for a VA 
examination to assess the current severity 
of his sinusitis and rhinitis.  Have the 
designated examiner review the claims 
file, including a complete copy of this 
remand, for the veteran's pertinent 
medical and other history.  The examiner 
should list all pertinent complaints and 
objective clinical findings, including 
especially - concerning the sinusitis, 
whether the veteran has chronic 
osteomyelitis, near constant sinusitis 
characterized by headaches, pain and 
tenderness of the affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  Concerning the 
veteran's rhinitis, the examiner should 
indicate whether the veteran has polyps 
and the amount (percentage) of obstruction 
of his nasal passages on both sides.

3.  Then readjudicate the veteran's claims 
for higher ratings for his sinusitis and 
rhinitis - on the merits, not based on 
whether he filed a timely NOD.  If higher 
ratings are not granted for these 
conditions to his satisfaction, send him a 
SSOC listing the applicable laws and 
regulations governing his claims for 
higher ratings and give him and his 
representative an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration 
of these claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



